Citation Nr: 1207140	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-05 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to service connection for arthritis of both hands, to include as secondary to service-connected residuals of a right wrist fracture with traumatic arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to May 1986 with earlier periods of active duty for training (ACDUTRA).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Waco, Texas VA Regional Office.  In February 2009, the Board reopened the claim and remanded it for further development.  In August 2010, the Board remanded the matter again, for an addendum medical opinion.

The Board's previous remands also addressed a claim of service connection for a heart disability.  An April 2011 rating decision granted service connection for left ventricular hypertrophy associated with hypertension; that matter is therefore no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that this matter must again be remanded for evidentiary development.

In the previous [August 2010] remand, the Board noted that the claim was remanded in February 2009 for a VA examination; the examiner was to opine whether the Veteran's current arthritis of the hands (specifically, of the fingers) is related to an event or injury during service and whether it was caused or aggravated by his service-connected traumatic arthritis of the right wrist.  The Board noted in the August 2010 remand that on March 2009 VA orthopedic examination, the diagnosis was degenerative joint disease of both hands especially the distal interphalangeal joints and less the proximal interphalangeal joints.  The examiner (a physician's assistant) noted, "this is unrelated to right wrist injury" and "this is also unrelated to gout".  The Board noted that the March 2009 examiner did not address the question of direct service connection and did not appear to have considered the Veteran's service treatment records (STRs) in rendering his opinion.  Consequently, the August 2010 sought an addendum medical opinion as to whether the Veteran's arthritis of both hands is related to his service and whether it, at least as likely as not, was either caused or aggravated by (increased in severity due to) his service-connected right wrist traumatic arthritis.  The remand instructions specifically asked that the examiner review the STRs.  

In a November 2010 addendum opinion, physician's assistant "J.M." noted that he had examined the Veteran in March 2009 and stated that "the c-file was reviewed".  He opined, "The arthritis of the hands, primarily interphalangeal joints of the fingers, is less likely than not related to any event or injury in service including the right wrist injury.  There was no documented injury to any finger joints or finger fracture.  There was only 1 complaint of left hand pain after playing baseball.  There was no evidence of arthritic change in service."

In a December 2011 statement, the Veteran's representative argued that the November 2010 addendum opinion is inadequate because the examiner did not specifically state that the STRs were reviewed and the examiner failed to address the question of aggravation per the remand instructions.  Although a statement that "the c-file was reviewed" would ordinarily suggest that STRs (which are incorporated in the c-file) were reviewed, it is not clear that such inference may be made in the instant case.  The STRs, which show a left first digit injury in June 1983 that required splinting and numerous follow-ups, appear to contradict the factual premises for the November 2010 addendum, i.e., "no documented injury to any finger joints" and "only 1 complaint of left hand pain after playing baseball."  As the addendum opinion is premised on an inaccurate factual background, and does not address whether the service-connected right wrist disability aggravated arthritis of the hand/fingers, it is inadequate and not compliant with the remand instructions. 

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the March 2009/November 2010 VA orthopedic examiner for review and a medical opinion as to whether his arthritis of both hands is directly related to his service (and specifically to the documented June 1983 left 1st digit injury that required splinting and extensive follow-up) or was aggravated by the Veteran's service-connected right wrist disability.  The Veteran's claims folder (to specifically include the complete STRs) must be reviewed by the examiner in conjunction with the preparation of the addendum opinion.  The examiner must explain the rationale for all opinions.  If the March 2009/November 2010 VA orthopedic examiner is unavailable, the Veteran should be afforded a new VA orthopedic examination for the purpose of securing the opinions sought.  

The consulting opinion-provider should provide an opinion that responds to the following: 

A)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's arthritis of both hands (DJD of the fingers) is related to an event or injury in service (and specifically to the June 1983 left first digit injury that required splinting and follow-up)?; and

B)  Is it at least as likely as not (a 50% or greater probability) that the Veteran's bilateral DJD of the fingers was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected right wrist traumatic arthritis.  If the opinion is that his service-connected right wrist traumatic arthritis aggravated his bilateral DJD of the fingers, the examiner should identify, to the extent possible, the degree of disability (pathology/impairment) resulting from such aggravation.

2.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

